Citation Nr: 9900867	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-18 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a combined service-connected disability rating 
in excess of 40 percent under 38 C.F.R. § 4.25 (1998).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon.  The RO implemented the Boards November 
1996 decision, which granted restoration of a 20 percent 
disability rating for the veterans partial dislocation of 
the left sternoclavicular joint.  The RO assigned a combined 
40 percent rating for the veterans service-connected 
disabilities in accordance with 38 C.F.R. § 4.25 (1998).  

The veteran raised claims for increased ratings for his 
service-connected disabilities in his May 1997 substantive 
appeal.  These issues have been neither procedurally prepared 
not certified for appellate review and are referred to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The veteran is 30 percent service-connected for left 
acromioclavicular joint arthritis with adhesive capsulitis 
and 20 percent service-connected for partial fracture 
dislocation of the left sternoclavicular joint with 
arthritis.  


CONCLUSION OF LAW

The criteria for a combined service-connected disability 
rating in excess of 40 percent have not been met.  38 C.F.R. 
§ 4.25 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed an original application for service 
connection for residuals of a left shoulder injury in January 
1967.  

In June 1967, the RO granted service connection for a partial 
dislocation of the left sternoclavicular joint.  The RO 
assigned a zero percent disability rating, effective January 
9, 1967.  

In May 1972, the veteran filed an application for nonservice-
connected disability pension benefits.  In August 1972, the 
RO granted entitlement to nonservice-connected disability 
pension benefits, effective May 3, 1972.  

In July 1988, the veteran submitted a claim for a compensable 
rating for his service-connected disability.  In December 
1988, the RO denied the claim for increase.  Thereafter, the 
veteran filed another claim for a compensable rating for his 
service-connected disability in March 1989.  In June 1989, 
the RO granted a 20 percent disability rating for the 
service-connected partial dislocation of the left 
sternoclavicular joint, effective February 22, 1989.  

In July 1990, the veteran submitted a claim for increased 
compensation for his service-connected disability.  In August 
1990, the RO denied the claim for increase.  

In June 1991, the veteran again submitted a claim for 
increased compensation for his service-connected disability.  
The veteran also filed a claim for service connection for a 
separate left shoulder disability.  After the RO obtained 
medical evidence that had been developed in conjunction with 
this claim, the RO proposed reduction of the veteran's 
disability rating for partial dislocation of the left 
sternoclavicular joint from 20 percent to 10 percent by 
rating decision in August 1992.  The RO also denied service 
connection for a separate left shoulder disability.  

By rating decision dated in March 1993, the RO reduced the 
veterans disability rating for partial dislocation of the 
left sternoclavicular joint from 20 percent to 10 percent 
effective in June 1, 1993.  The veteran appealed that 
decision as well as the denial of an increased rating for 
this service-connected disability and the denial of service 
connection for a separate left shoulder disability.  




In a January 1996 decision, the Board granted service 
connection for a separate left shoulder disorder, which was 
classified as left acromioclavicular arthritis.  The Board 
remanded the issue of restoration of the 20 percent 
disability for left partial dislocation of the left 
sternoclavicular joint to the RO for further development.  

In March 1996, the RO implemented the Boards January 1996 
decision regarding service connection for a separate left 
shoulder disorder and assigned a zero percent rating, 
effective June 10, 1991.  The RO also confirmed and continued 
the prior rating reduction.  Following additional medical 
development, the RO assigned a 20 percent rating for left 
acromioclavicular joint arthritis with adhesive capsulitis, 
effective June 10, 1991, and a 30 percent rating, effective 
October 21, 1992, by rating decision dated in June 1996.  The 
RO again confirmed and continued the prior rating reduction 
for the left partial dislocation of the left sternoclavicular 
joint.  

In a November 1996 decision, the Board granted restoration of 
the 20 percent disability rating for the veterans partial 
dislocation of the left sternoclavicular joint.  The Board 
denied a rating in excess of 20 percent for that disability.  
In a February 1997 rating decision, the RO implemented the 
Boards November 1996 decision.  The RO assigned a combined 
40 percent rating for the veterans service-connected 
disabilities in accordance with 38 C.F.R. § 4.25.  The 
veteran appeals that decision.  


Criteria

The Schedule for Rating Disabilities provides a formula for 
determining the total schedular rating available for a 
veteran's service-connected disabilities.  This is done by 
providing a total combined disability rating.  A combined 
rating results from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  38 C.F.R. § 4.25(a) (1998).  

Except as otherwise provided in the Schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any.  All disabilities are then to be combined 
as described in paragraph (a) of this section.  The 
conversion to the nearest degree divisible by 10 will be done 
only once per rating decision, will follow the combining of 
all disabilities, and will be the last procedure in 
determining the combined degree of disability.  38 C.F.R. § 
4.25(b) (1998).  

The United States Court of Veterans Appeals (Court) has 
upheld the denial of a claim in a case where a veteran 
disputed the mathematically correct application of 38 C.F.R. 
§ 4.25 with no dispute as to the accuracy of the individual 
ratings.  Tumaning v. Brown, 4 Vet.App. 160, 161 (1993) (a 
non-precedential decision in a case where the veteran had two 
service-connected disabilities, rated as 30 percent and 
20 percent, respectively, for a combined disability rating of 
40 percent).  


Analysis

The veteran argues that he is not receiving the proper total 
combined rating for his service-connected disabilities.  He 
is not arguing that the individual ratings are in error, but 
that the RO has incorrectly added the separate ratings for 
his service-connected disabilities, and that his total 
combined rating should be 50 percent.  

The evidence shows that the veteran is currently rated as 30 
percent disabled for service-connected left acromioclavicular 
joint arthritis with adhesive capsulitis and as 20 percent 
disabled for service-connected partial fracture dislocation 
of the left sternoclavicular joint with arthritis.  

Although the veteran is correct that his individual 
disability evaluations add to 50 percent, the formula in 
38 C.F.R. § 4.25 contemplates combining these ratings rather 
than adding them.  When his current disability ratings are 
combined, they show that 40 percent is the correct combined 
rating.  

The ratings are not added but are rather combined so that in 
no event will an overall evaluation ever combine to a rating 
in excess of one hundred percent (100%).  Consequently, the 
Board concludes that the criteria for a combined service-
connected disability rating in excess of 40 percent have not 
been met.  38 C.F.R. § 4.25

In a case such as this where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  


ORDER

Entitlement to a combined service-connected disability rating 
in excess of 40 percent under 38 C.F.R. § 4.25 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
